Citation Nr: 1118299	
Decision Date: 05/12/11    Archive Date: 05/17/11

DOCKET NO.  09-37 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for schizophreniform disorder, also claimed as severe depression, anxiety, and bipolar disorder.

2.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for posttraumatic stress disorder (PTSD).

3.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for bronchitis from pneumonia in AIT.

4.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for arthritis of the joints.


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from June 1985 to February 1988. 

This appeal comes to the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In a June 2008 rating decision, the RO, inter alia, found that no new and material evidence had been received to reopen previously denied claims for PTSD, bronchitis from pneumonia in AIT, and arthritis of the joints.  In a September 2009 rating decision, the RO found that no new and material evidence had been received to reopen a previously denied claim for schizophreniform disorder.

Notwithstanding the Veteran's desire to distinguish between the possible diagnoses and etiology of his various psychiatric disorders, the Board recognizes that pursuant to the decision of the United States Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of a mental health disability claim includes any mental health disability that could reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record), VA is required under to consider whether service connection is warranted for any diagnosed psychiatric disability, whether or not specifically identified or sought by the appellant.

In the June 2008 rating decision, the RO also found that no new and material evidence had been received to reopen previously denied claims for service connection for ankle pain with history of dislocation and infection and for a heart disorder, and denied service connection for polysubstance abuse, sickle cell anemia, and excessive fatigue.  The Veteran did not perfect an appeal of these issues by filing a notice of disagreement (NOD) and substantive appeal (e.g., VA Form 9 or equivalent statement).  See 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2010).  Therefore, they are not before the Board.

The issues of whether new and material evidence has been received to reopen a previously denied claim for schizophreniform disorder and whether new and material evidence has been received to reopen a previously denied claim for service connection for PTSD are REMANDED to the agency of original jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an August 2004 rating decision, the RO found that no new and material evidence had been received to reopen previously denied claims for service connection for bronchitis from pneumonia in AIT and arthritis of the joints.  

2.  The additional evidence received since the August 2004 rating decision is either cumulative or redundant of evidence previously considered, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim with regard to the issues of bronchitis from pneumonia in AIT and arthritis of the joints.


CONCLUSIONS OF LAW

1.  The August 2004 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2010).

2.  New and material evidence has not been received since the August 2004 rating decision to reopen the claim for service connection for bronchitis from pneumonia in AIT.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010). 

3.  New and material evidence has not been received since the August 2004 rating decision to reopen the claim for service connection for arthritis of the joints.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of VCAA letters from the RO to the Veteran dated in July 2007 and June 2009.  These letters effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claims, (2) informing the Veteran about the information and evidence the VA would seek to provide, and (3) informing the Veteran about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Thus, the Board finds that the RO has provided all notice required by the VCAA as to the three elements of notice.  38 U.S.C.A. § 5103(a).  See Pelegrini II, Quartuccio, supra.

In addition, with regard to new and material evidence, as is the case here with respect to the issues on appeal, the July 2007 and June 2009 VCAA notice letters are compliant with the decision by the U. S. Court of Appeals for Veterans Claims (Court) in Kent v. Nicholson, 20 Vet. App. 1 (2006), as they sufficiently explained the bases of the prior denials (i.e., the deficiencies in the evidence when the claim was previously considered).  

Additionally, the July 2007 and June 2009 VCAA letters from the RO further advised the Veteran that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, the Veteran has received all required notice in this case, such that there is no error in content. 

The RO also correctly issued the July 2007 and June 2009 VCAA notice letters prior to the June 2008 and September 2009 determinations on appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini II, 18 Vet. App. At 120.  Thus, there is no timing error with regard to the VCAA notice.  

With respect to the duty to assist, the RO has obtained the Veteran's service personnel records (SPRs), service treatment records (STRs), VA treatment records, and private treatment records as identified and authorized by the Veteran.  Further, the Veteran has submitted several statements in support of his claims.  

The Board notes that a letter from the Social Security Administration (SSA) dated in May 2002 indicated that the Veteran currently receives SSA disability benefits.  However, a review of the claims file reveals that medical records associated with the Veteran's SSA disability benefits claim have not been obtained.  Nevertheless, the Board finds it unnecessary to obtain such records in adjudicating the claims concerning whether new and material evidence has been received to reopen a previously denied claim for bronchitis and arthritis of the joints, as the May 2002 SSA letter indicated that the Veteran receives SSA disability benefits for a diagnosis of schizophrenic, paranoid, and other functional psychotic disorders.  Thus, these records are irrelevant to the claims noted above.  

Thus, there is no indication that any additional evidence remains outstanding.  The duty to assist has been met.  38 U.S.C.A. § 5103A.

Analysis

In a rating decision dated in August 2004, the RO found that no new and material evidence had been received to reopen previously denied claims for service connection for bronchitis from pneumonia in AIT and for arthritis of the joints, respectively.  The RO notified the Veteran of those decisions and apprised him of his procedural and appellate rights, but he did not initiate an appeal.  Therefore, the August 2004 rating decision is final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.  

The Board has a legal duty to address the "new and material evidence" requirement regardless of the actions of the RO.  If the Board finds that no new and material evidence has been submitted, it is bound by a statutory mandate not to consider the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  Accordingly, regardless of the RO's actions, the Board must initially determine on its own whether there is new and material evidence to reopen this claim before proceeding to readjudicate the underlying merits of this claim.  If the Board finds that no such evidence has been offered, that is where the analysis must end.  

The Court has held that, in determining whether new and material evidence has been submitted to reopen a claim, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996) (emphasis added).  

The Veteran's claim to reopen previously denied claims for service connection was received in November 2006.  Because the Veteran's claim to reopen service connection was filed after 2001, the amended regulations are applicable.  See 66 Fed. Reg. at 45,620.  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

A.  Bronchitis from Pneumonia in AIT

As previously noted, in its August 2004 rating decision, the RO found that no new and material evidence had been received to reopen a previously denied claim for service connection for bronchitis from pneumonia in AIT because there was no evidence of a current diagnosis of bronchitis that is related to service.

Evidence of record at the time of the August 2004 rating decision consisted of the Veteran's original claim application; his STRs; his SPRs; VA treatment records dated from November 1988 to April 2002; a VA examination report dated in November 1988; private treatment records from Southside Regional Medical Center; private treatment records from Central State Hospital dated in 1997; and statements from the Veteran dated in October 1995 and May 2004.

The additional evidence received since the August 2004 rating decision consists of additional VA treatment records dated from October 2000 to June 2004 and in June 2006; medical treatment records from the Federal Bureau of Prisons dated in January 2009; medical treatment records from U.S. Medical Centers for Federal Prisoners dated from February 2008 to December 2008; and statements from the Veteran dated in February 2006, June 2006, March 2007, April 2007, June 2007, January 2009, and June 2009.  

Initially, the Board notes that the VA treatment records dated from October 2000 are duplicate copies of what was previously submitted.  Because this evidence is not new, it cannot form the basis to reopen the claim.

With respect to statements from the Veteran, they are cumulative of evidence that was previously of record.  In this regard, the Veteran's statements merely repeat his contentions that he currently has bronchitis that was incurred in service.  Cumulative or redundant evidence is not new.  38 C.F.R. § 3.156(a).  

Finally, the Board finds that the additional VA treatment records dated in 2004, VA treatment records dated in June 2006, medical treatment records from the Federal Bureau of Prisons dated in January 2009, and medical treatment records from U.S. Medical Centers for Federal Prisoners dated from February 2008 to December 2008 do not relate to an unestablished fact necessary to substantiate the claim and do not raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Particularly, none of this additional evidence indicates that the Veteran currently has bronchitis that is related to his military service; these records merely show treatment for other disorders.  

Accordingly, the Board finds new and material evidence to reopen the claim for service connection for bronchitis has not been received.  The claim is not reopened.  38 U.S.C.A. § 5108.  Moreover, inasmuch as the Veteran has not fulfilled this threshold burden of submitting new and material evidence to reopen his finally disallowed claim, the benefit-of-the-doubt doctrine is inapplicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

B.  Arthritis of the Joints

As previously noted, in its August 2004 rating decision, the RO found that no new and material evidence had been received to reopen a previously denied claim for service connection for arthritis of the joints because there was no evidence of any arthritis was incurred in or caused by military service.

Evidence of record at the time of the August 2004 rating decision consisted of the Veteran's original claim application; his STRs; his SPRs; VA treatment records dated from November 1988 to April 2002; a VA examination report dated in November 1988; private treatment records from Southside Regional Medical Center; private treatment records from Central State Hospital dated in 1997; and statements from the Veteran dated in October 1995 and May 2004.

The additional evidence received since the August 2004 rating decision consists of additional VA treatment records dated from October 2000 to June 2004 and in June 2006; medical treatment records from the Federal Bureau of Prisons dated in January 2009; medical treatment records from U.S. Medical Centers for Federal Prisoners dated from February 2008 to December 2008; and statements from the Veteran dated in February 2006, June 2006, March 2007, April 2007, June 2007, January 2009, and June 2009.  

Initially, the Board notes that the VA treatment records dated from October 2000 are duplicate copies of what was previously submitted.  Because this evidence is not new, it cannot form the basis to reopen the claim.

With respect to statements from the Veteran, they are cumulative of evidence that was previously of record.  In this regard, the Veteran's statements merely repeat his contentions that his arthritis was incurred in service.  Cumulative or redundant evidence is not new.  38 C.F.R. § 3.156(a).  

Finally, the Board finds that the additional VA treatment records dated in 2004, VA treatment records dated in June 2006, medical treatment records from the Federal Bureau of Prisons dated in January 2009, and medical treatment records from U.S. Medical Centers for Federal Prisoners dated from February 2008 to December 2008 do not relate to an unestablished fact necessary to substantiate the claim and do not raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Particularly, none of this additional evidence indicates that the Veteran's arthritis of the joints is related to his military service in any way; these records merely show treatment for other disorders.  

Accordingly, the Board finds new and material evidence to reopen the claim for service connection for arthritis of the joints has not been received.  The claim is not reopened.  38 U.S.C.A. § 5108.  Moreover, inasmuch as the Veteran has not fulfilled this threshold burden of submitting new and material evidence to reopen his finally disallowed claim, the benefit-of-the-doubt doctrine is inapplicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).






ORDER

As no new and material evidence has been received, the claim for service connection for bronchitis from pneumonia in AIT is not reopened.  The appeal is denied.

As no new and material evidence has been received, the claim for service connection for arthritis of the joints is not reopened.  The appeal is denied.


REMAND

Before addressing the merits of the issues concerning schizophreniform disorder and PTSD, the Board finds that additional development of the evidence is required.

Initially, the AOJ must undertake efforts to obtain pertinent missing service treatment records (STRs) identified by the Veteran, particularly "clinical" mental health records dated from his period of service in Germany.  In a July 2000 VA treatment record, the Veteran reported that he was treated for depression and schizophrenia while serving in Germany.  However, review of the claims file reveals that these particular STRs are not in the claims file for consideration.  

VA is required to obtain the Veteran's STRs or other relevant service records held or maintained by a government entity.  38 U.S.C.A. § 5103A(c).  When VA attempts to obtain records from a Federal department or agency, the efforts to obtain these records must continue until they are obtained unless it is reasonably certain they do not exist or that further efforts to obtain them would be futile.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2), (c)(3).  In addition, when STRs are lost or missing, the Court has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the veteran's medical records have been destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

Further, a remand is also necessary to obtain VA treatment records that may pertain to the Veteran's alleged schizophreniform disorder or other psychiatric disorders, including PTSD.  As such, in a statement received in June 2009, the Veteran indicated that, following discharge from service, he admitted himself to the McGuire Hunter-Holmes VA medical center (VAMC) in Richmond, Virginia, where he was treated for a psychiatric disorder.  Thus, if any such medical records showing treatment for any complaints of psychiatric symptoms exist from this time period, they should be obtained and associated with the claims file.  

In this regard, VA's duty to assist pertains to obtaining records of the Veteran's relevant VA medical treatment.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. §§ 3.159(c)(2), (c)(3).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive knowledge of evidence generated by VA).  As already mentioned, because any record of treatment for the Veteran's psychiatric disorder(s) may be relevant to his claim for service connection for schizophreniform disorder and for PTSD, the RO should attempt to obtain these records, and, if they no longer exist, must make this express declaration to confirm that further attempts to obtain them would be futile.  The Veteran also has to be apprised of this.

Additionally, the evidence of record reveals that the Veteran currently receives SSA disability benefits for a schizophrenic disorder.  These records must be obtained prior to the determination of the Veteran's claim as they may pertain to the schizophreniform disorder and PTSD at issue.  38 U.S.C.A. § 5103A(c)(3).  In this respect, while disability determinations by the SSA are not controlling on VA, they are pertinent to the adjudication of a claim for VA benefits, and VA has a duty to assist the Veteran in gathering these records.  Voerth v. West, 13 Vet. App. 117, 121 (1999); Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  Thus, a remand is warranted to obtain these records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center and attempt to obtain the "clinical" records of the Veteran's mental health treatment in Germany, where he served from December 1985 to February 1988.  Ensure that this request specifically asks for "clinical" records and is issued under the appropriate request code and directed to the correct facility.  All attempts to secure these "clinical" STRs must be documented in the claims file.  If these records are unavailable or no longer exist, and further attempts to obtain them would be futile, expressly indicate this in the record and notify the Veteran accordingly.

2.  Obtain all pertinent records of any medical treatment for the Veteran's schizophreniform disorder or any other acquired psychiatric disorder, including PTSD, from the McGuire Hunter-Holmes VA medical center (VAMC) in Richmond, Virginia, dated in 1988.  

All attempts to secure these records, and any response received, must be documented in the claims file.  If no records are available, a response to that effect is required and should be documented in the file.

3.  Request from the SSA any records associated with the Veteran's disability claim(s).  Request copies of the disability determination and all medical records considered.  If no records are available or do not exist, a response to that effect must be documented in the claims file, and the Veteran must be notified.

4.  Readjudicate the Veteran's claim for whether new and material evidence has been received to reopen a previously denied claim for service connection for schizophreniform disorder, also claimed as severe depression, anxiety, and bipolar disorder; and his claim for whether new and material evidence has been received to reopen a previously denied claim for service connection for PTSD in light of any additional evidence received since the September 2009 and June 2010 statements of the case (SOC).  If these claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental SOC (SSOC) and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


